SKOPIL, Senior Circuit Judge,
dissenting:
I write to express my disagreement with the majority’s decision to reverse the district court on this evidentiary issue. Because the majority concludes that a new trial is required, it did not address Thomas’ other *981substantial challenges to his conviction and sentence; I assume that if he is again convicted, he may renew those challenges in a subsequent appeal.
The majority elects to tackle the hard issue left unresolved in United States v. Barry, 814 F.2d 1400 (9th Cir.1987), namely whether, for purposes of an entrapment defense, a defendant has a right to introduce “good character” evidence. We did not reach that issue in Barry because we determined that the proffered evidence was not relevant. I contend that the same is true in this case. Accordingly, I would not decide whether Thomas’ evidence is admissible under either Rule 404(b) or Rule 405(b).
The majority believes that Thomas’ proffered evidence that he had no prior criminal or arrest record is relevant “because it would tend to make it more probable that the person had not previously engaged in criminal conduct.” Thomas admitted to the jury, however, that he is a drug user and a drug seller. I do not agree with the majority that such admissions are “relatively weak and insubstantial as to the question of Thomas’ predisposition” to engage in the drug deal at issue here. As the Third Circuit recognizes, “testimony that one has never been arrested is especially weak character evidence; a clever criminal, after all, may never get caught.” Government of Virgin Islands v. Grant, 775 F.2d 508, 512 (3rd Cir.1985). The same is true here: Thomas’ proffered evidence, in light of his admitted criminal activity, simply means that until now he had eluded arrest and conviction. I do not agree with the majority that Thomas is any less a drug seller because he had previously limited his criminal activity to friends.
I would affirm the district court’s eviden-tiary ruling.